Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an application filed 6/24/20.
Claims 1-23 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“overlap processing step 528” (see e.g. par. [054]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Par. [019] recites “may include one or metric modules 114A”. It is believed this would be better written as “may include one or more metric modules 114A”.
Par. [020] recites “maximum nexting”. It is believed this is intended to read “maximum nesting
Par. [042] recites “fix long method issues by takes as input a previously identified issues 313”. It is believed this would be better written as “fix long method issues by taking as input 
Par. [048] recites “a simplified flow chart showing 400 showing the logic”. It is believed this would be better written as “a simplified flow chart 
Par. [052] recites “a simplified flow chart showing 500 showing the logic”. It is believed this would be better written as “a simplified flow chart .
Appropriate correction is required.


Claim Objections
Claims 7, 16 and 21 are objected to because of the following informalities:  
Claim 7 recites “validating a variable-based candidates”. It is believed this would be better written as “validating a variable-based candidate[[s]]”.
Claims 16 and 21 recites language similar to claim 7 and are thus objected to similarly. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 19 contain the trademarks/trade names “codegraph” and “codefix”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe data structures for representing and or storing code and, accordingly, the identification/description is indefinite.
Par. [019] of the specification indicates “the input source code 131 is a CodeGraph data baes file having a data structure which maps all entities and relationships for the input source code 131”. Accordingly the term “codegraph representation” will be treated with this understanding (i.e. a data structure mapping entities and relationships).
Applicant’s specification does not appear to include similar disclosure regarding the “codefix issue queue”. Accordingly, the term will be understood to describe a queue of issues to be fixed. 
Claims 2-9, 11-18 and 20-23 depend from claims 1, 10 and 19 respectively and are the thus similarly rejected for inclusion (explicit or inherited) of these terms.
Claims 2, 11 and 19 contain the trademark/trade name “Neo4j”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an engine for “mounting” code and, accordingly, the identification/description is indefinite.
Applicant’s specification provides little detail beyond the claim language (see e.g. par. [030] “code may be retrieved or loaded using a codegraph sandbox container to mount a copy or snapshot of the input source code as graph database structure”. In view of this the language will be understood to be directed to a general method of storing/retrieving a representation of source code.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0387356 to Davis et al. (Davis) in view of US 2019/0361686 to Gnazdowsky et al. (Gnazdowsky). 

Claims 1, 10 and 19: Davis discloses a method performed by a device having a processor and memory for enhancing operable functionality of a software program by eliminating long segments in the software program, comprising: 
receiving, by the device, a codegraph representation of the software program comprising a plurality of input source code segments (par. [0030] “receives as an input, the AST 132”); 
evaluating, by the device, the codegraph representation of the software program to identify at least a first long code segment from the plurality of input source code segments based on a plurality of predetermined code metric values (par. [0031] “Using code analysis rules 134, the analysis module 135 … determines violations of specified coding principles, also known as coding “smells”, par. [0045] “Long Methods smell”); 
outputting, by the device, the first long code segment for storage in a codefix issue queue (par. [0031] “The code issues … are provided as output 130A”, par. [0060] “identify and schedule tasks for transforming the existing software”); 
applying, by the device, a plurality of extraction algorithms to at least the first long code segment to generate a second code segment that is semantically equivalent to and shorter than the first long code segment (par. [0045] “extract method”, par. [0056] “apply corresponding extractor methods to correct and improve the code”); 
outputting, by the device, the second code segment for storage in a fixed issue queue (par. [0056] “apply corresponding extractor methods to correct and improve the code”);
generating, by the device, a representation of the software program using the second code segment to replace the first long code segment (par. [0060] “generates new code and refactored code”).

Davis does not explicitly disclose:
generating a fixed codegraph representation of the software program using the second code segment to replace the first long code segment; and 
outputting, by the device, the fixed codegraph representation for storage in memory.

Gnazdowsky teaches:
generating a fixed codegraph representation of the software program using the second code segment to replace a first code segment (par. [0152] “derive portions of individual modular dependency graphs that may be impacted by the seed changes 1206”); and
outputting the fixed codegraph representation for storage in memory (par. [0152] “a complete result may be recorded in the impacted dependency graphs data store”).

It would have been obvious to generate a fixed codegraph representation and output the fixed code graph representation for storage. Those of ordinary skill in the art would have been motivated to do so to as a means of representing the program in a non-language dependent way (Gnazdowsky par. [0052] “support a developer in adding support for new languages”, par. [0060] “The refactored code … may be converted to a new computer language”)

Claims 2 and 11: Davis and Gnazdowsky teach claims 1 and 10, where receiving the codegraph representation of the software program comprises receiving the codegraph representation from a codegraph sandbox container running a Neo4J graph engine mounting a copy of the codegraph representation of the software program (Gnazdowsky par. [0152] “a complete result may be recorded in the impacted dependency graphs data store”).

Claims 3 and 12: Davis and Gnazdowsky teach claims 1 and 10, where evaluating the codegraph representation of the software program to identify at least the first long code segment comprises identifying and grouping any of the plurality of input source code segments exceeding a maximum length threshold into a batch that is optimized for performance and correctness before storing the batch into the codefix issue queue (Davis par. [0056] “apply corresponding extractor methods to correct and improve the code”).

Claims 5 and 14: Davis and Gnazdowsky teach claims 1 and 10, where outputting the first long code segment comprises storing the first long code segment as a work-to-do entity in a relational storage (par. [0060] “identify and schedule tasks for transforming the existing software”).

Claims 4, 6-9, 13, 15-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0387356 to Davis et al. (Davis) in view of US 2019/0361686 to Gnazdowsky et al. (Gnazdowsky) in view of “Identifying Extract Method Refactoring Opportunities Based on Functional Relevance” by Charalampidou et al. (Charalampidou). 

Claims 4 and 13: Davis and Gnazdowsky teach claims 1 and 10, where evaluating the codegraph representation of the software program to identify at least the first long code segment comprises: 
removing any of the plurality of input source code segments that meet a first code metric value to identify one or more candidate source code segments; 
assessing each of the one or more candidate source code segments against a second code metric value to identify a set of candidate source code segments that contain the second code metric value; and 
assessing the set of candidate source code segments against a first tailored set of code length thresholds to identify any overlong source code segment in the first set of candidate source code segments having a code length which meets or exceeds at least two of the first tailored set of code length thresholds.

Charalampidou teaches:
evaluating the codegraph representation of the software program to identify at least the first long code segment comprises: 
removing any of the plurality of input source code segments that meet a first code metric value to identify one or more candidate source code segments (pg. 960, col. 2, last partial par. “all candidate Extract Method opportunities”); 
assessing each of the one or more candidate source code segments against a second code metric value to identify a set of candidate source code segments that contain the second code metric value (e.g. pg. 961, col. 1, “max_size_difference”); and 
assessing the set of candidate source code segments against a first tailored set of code length thresholds to identify any overlong source code segment in the first set of candidate source code segments having a code length which meets or exceeds at least two of the first tailored set of code length thresholds (pg. 962, col. 1, 1st partial par. “a metric … is correlated to method’s size”).

It would have been obvious at the time of filing to evaluate candidates as claimed (see e.g. Charalampidou pp. 960-962). Those of ordinary skill in the art would have been motivated to do so as a known means of performing the disclosed functionality which would have produced only the expected results (see e.g. Davis ar. [0031] “Using code analysis rules 134, the analysis module 135 … determines violations of specified coding principles, also known as coding “smells”).

Claims 6, 15 and 20: Davis and Gnazdowsky teach claims 1, 10 and 19, but do not explicitly disclose applying the plurality of extraction algorithms comprises applying a block and variable based extraction algorithm to at least the first long code segment to generate a second code segment that is semantically equivalent to and shorter than the first long code segment.

Charalampidou teaches:
applying a plurality of extraction algorithms comprises applying a block and variable based extraction algorithm to at least the first long code segment to generate a second code segment that is semantically equivalent to and shorter than the first long code segment (e.g. pg. 957, col. 1, 4th full par. “identification of code fragments that are cooperating in order to compute the value of a variable”).

It would have been obvious at the time of filing to apply block and variable based extraction algorithm to generate the second code (Charalampidou pg. 957, col. 1, 4th full par. “identification of code fragments that are cooperating in order to compute the value of a variable”, Davis par. [0056] “apply corresponding extractor methods to correct and improve the code”). Those of ordinary skill in the art would have been motivated to do so as a know means of performing the disclosed functionality which would have produced only the expected results (see e.g. Davis par. [0056] “apply corresponding extractor methods to correct and improve the code”). 

Claims 7, 16 and 21: Davis, Gnazdowsky and Charalampidou teach claims 6, 15 and 20 where applying the block and variable based extraction algorithm comprises: 
identifying and validating a block-based candidate from the first long code segment (Charalampidou pg. 957, col. 1, 4th full par. “identification of code fragments”);
identifying and validating a variable-based candidates from the first long code segment (Charalampidou pg. 957, col. 1, 4th full par. “identification … to compute the value of a variable”); and 
selecting an extraction candidate from the block-based candidate and the variable-based candidate (Davis par. [0057] “determine an optimum sequence of refactor methods”).

Claims 8, 17 and 22: Davis and Gnazdowsky teach claims 1, 10 and 19, but do not explicitly teach applying the plurality of extraction algorithms comprises applying a variable-cohesion based extraction algorithm to at least the first long code segment to generate a second code segment that is semantically equivalent to and shorter than the first long code segment.

Charalampidou teaches:
applying A plurality of extraction algorithms comprising applying a variable-cohesion based extraction algorithm to at least the first long code segment to generate a second code segment that is semantically equivalent to and shorter than the first long code segment (see e.g. pg. 962, col. 2, 1st partial par. “extracting a larger number of statements (of same cohesion)”).

It would have been obvious at the time of filing to apply block and variable based extraction algorithm to generate the second code (Charalampidou pg. 962, col. 2, 1st partial par. “extracting a larger number of statements (of same cohesion)”, Davis par. [0056] “apply corresponding extractor methods to correct and improve the code”). Those of ordinary skill in the art would have been motivated to do so as a known means of performing the disclosed functionality which would have produced only the expected results (see e.g. Davis par. [0056] “apply corresponding extractor methods to correct and improve the code”). 

Claims 9, 18 and 23: Davis, Gnazdowsky and Charalampidou teach claims 8, 17 and 22, where applying the variable-cohesion based extraction algorithm comprises: 
identifying an extraction candidate as a graph of clustered method variables from the first long code segment; 
normalizing the extraction candidate to eliminate graph holes, complete scopes and eliminate graph overlap (pg. 957, col. 1, 1st full par. “calculated using the Normalized Cohesion of Code fragments (NCOCP2) metric”); and 
identifying and validating each extraction candidate (Davis par. [0031] “determines violations of specified coding principles, also known as coding “smells”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199